DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments concerning the rejection(s) under 35 U.S.C. 102(a)(1), in particular that US 6860715 B2 (Sekularac) no longer anticipates the claimed invention(s), the examiner respectfully disagrees.
To elaborate, applicant’s amendments require that each blade has a slit/slot adjacent to [e.g., next to, neighboring, etc.] the inner end adjacent to the inlet of the impeller, and at least imply that there will be no slit/slot provided at the outer end. While lacking a figure that explicitly illustrates this embodiment, Sekularac still clearly describes said embodiment as being one of many potential embodiments (see Fig. 4-5 in conjunction with column 5, lines 25-26 and column 7, lines 43-64)
[e.g., the aforementioned excerpts provide that each blade should contain at least one slit/slot, and with specific reference to Fig. 4, said excerpts discuss the potential locations for providing the slit(s)/slot(s) and potential shapes of the slit(s)/slot(s), said potential locations including adjacent to the inlet and/or inner end (see the highest located slit/slot 12 per Fig. 4), and said potential shapes including a rectangular shape (though not claimed, see the slit/slot shape indicated via reference numeral 12”)]; [e.g., while the figures per Sekularac do not illustrate an embodiment configured such that the slit/slot is only adjacent to the inner end and not the outer end, said embodiment is still disclosed]; [e.g., the context per Sekularac expressly provides that each blade should contain one or more slits/slots, and that the slit/slot (in the case of only having one slit/slot 12) may be provided adjacent to the inlet and/or inner end, as is apparent and/or at least implied via the highest slit(s)/slot(s) 12 per Fig. 4-5].
Additionally, applicant’s arguments directed towards alleged differences in purpose(s), intended use(s), and/or functionality between the claimed and prior art invention(s) are irrelevant in terms of distinguishing the claimed invention(s) over the prior art invention(s), for at least the reason that the claims do not contain any limitation(s) that structurally differentiate the claimed invention(s) over the prior art invention(s).
The above remarks similarly address applicant’s remarks concerning both the anticipation and obviousness rejections of the respective dependent claims. See detailed rejection below.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “rotational shaft” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim recites “a center” twice (see lines 2-3). The claim is rendered indefinite such that it is not exactly clear as to whether or not one or two distinct center(s) is/are being referenced [e.g., while the center limitation(s) is/are described with respect to two elements, it appears that only a single center is actually being referenced, since the center of the shroud and the center of the rotational shaft appear to share the same center].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6860715 B2 (Sekularac).
Regarding claims 1 and 10-11, Sekularac (Figures 1-5) [emphasis on Fig. 4-5] teaches an impeller [or compressor and/or pump comprising the impeller] (see Fig. 1-5 in conjunction with abstract, lines 1-2) comprising:
a shroud (described but not illustrated) including an inlet at a center thereof (see Fig. 1-5 in conjunction with column 6, lines 35-36) [e.g., the shroud including the inlet is described as being at and/or around the shroud line 14 of the blade(s) 10];
a hub (26) facing the shroud and including a rotational shaft (illustrated at least in Fig. 1) at a center thereof (see Fig. 1-5 in conjunction with column 6, lines 35-36); and
a plurality of blades (10) disposed between the hub and the shroud and arranged in a circumferential direction along a circumference of the inlet (see Fig. 1-5 in conjunction with column 6, lines 35-36),
wherein each of the plurality of blades is elongated along a radial outward direction from a periphery of the inlet to define an inner end adjacent to the inlet and an outer end opposite to the inner end, wherein each of the plurality of blades has (or can have) a slot (12 or 28) adjacent to the inner end thereof rather than the outer end thereof (see Fig. 4-5 in conjunction with column 5, lines 25-26 and column 7, lines 43-64)
[e.g., the aforementioned excerpts provide that each blade should contain at least one slit/slot, and with specific reference to Fig. 4, said excerpts discuss the potential locations for providing the slit(s)/slot(s) and potential shapes of the slit(s)/slot(s), said potential locations including adjacent to the inlet and/or inner end (see the highest located slit/slot 12 per Fig. 4), and said potential shapes including a rectangular shape (though not claimed, see the slit/slot shape indicated via reference numeral 12”)]; [e.g., while the figures per Sekularac do not illustrate an embodiment configured such that the slit/slot is only adjacent to the inner end and not the outer end, said embodiment is still disclosed]; [e.g., the context per Sekularac expressly provides that each blade should contain one or more slits/slots, and that the slit/slot (in the case of only having one slit/slot 12) may be provided adjacent to the inlet and/or inner end, as is apparent and/or at least implied via the highest slit(s)/slot(s) 12 per Fig. 4-5].
Regarding claim 2, Sekularac (Figures 1-5) teaches wherein the slot is (or can be) positioned closer to a leading edge of the blade than to a trailing edge of the blade (see Fig. 4-5). Also refer to discussion per claim 1.
Regarding claim 5, Sekularac (Figures 1-5) teaches wherein the slot is (or can be) extended in an up-down direction and formed adjacent to [e.g., next to] an upper end of the blade and a lower end of the blade (see Fig. 1-5). Also refer to discussion per claim 1.
Regarding claim 6, Sekularac (Figures 1-5) teaches wherein the slot has (or can have) a rectangular shape (see Fig. 4 in conjunction with column 5, lines 25-26 and column 7, lines 42-47) [e.g., see slot 12” per Fig. 4].
Regarding claim 8, Sekularac (Figures 1-5) teaches wherein a height (34) of the slot is (or can be) larger than a width (32) of the slot (see Fig. 2, 4) [e.g., see slot 12” per Fig. 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over US 6860715 B2 (Sekularac).
Regarding claims 3-4, 7 and 9, Sekularac teaches the invention as claimed and as discussed above. Sekularac fails to explicitly teach wherein a distance between the slot and the leading edge of the blade is smaller than a width of the slot, wherein a width of the slot is set in a range of 2% to 5% of an outer diameter of the shroud and/or the hub, wherein the slot is formed parallel to the upper end of the blade and the lower end of the blade, and wherein a distance between the slot and an upper end of the blade and a distance between the slot and a lower end of the blade are smaller than a height of the slot.
However, Sekularac (Figures 1-5) teaches wherein the invention(s) allow(s) for various shapes, positions, lengths and widths, locations, and arrangements of the slots (12 or 28) on the impeller blades, so as to accordingly minimize blockage and reverse flow, and similarly, Sekularac provides that the dimension(s) of the slots will depend on the particular compressor configuration and intended usage [e.g., flow conditions and blade design] (see Fig. 4-5 in conjunction with abstract, last 8 lines, column 4, lines 56-63, column 5, lines 14-55 and column 6, lines 54-59).
In view of the aforementioned teachings, it would have been obvious to one of ordinary skill in the art that the impeller embodiment(s) per claims 3-4, 7 and 9 is/are encompassed and/or suggested by the teachings per Sekularac, and similarly, one of ordinary skill in the art would have easily conceived of the impeller embodiment(s) per claims 3-4, 7 and 9 in view of the teachings per Sekularac, without the exercise of inventive skill
[e.g., the limitation(s) per claim 3-4, 7 and 9 is/are with respect to encompassed and/or suggested changes that may be made to the shapes, positions, lengths and widths, locations, and/or arrangements of the slots on the impeller blades];
[e.g., in view of the teachings per Sekularac, it would merely involve routine skill in the art to accordingly select the shapes, positions, lengths and widths, locations, and arrangements of the slots (12 or 28) on the impeller blades per claims 3-4, 7 and 9, so as to accordingly minimize blockage and reverse flow for the particular compressor configuration and intended use].

Examiner Comment
	While not relied upon per the detailed rejection above, the examiner notes the cited NPL reference, Effects of the Impeller Blade with a Slot Structure on the Centrifugal Pump Performance (Wang), as being highly pertinent to the claimed invention(s) (see abstract and Fig. 4) [e.g., the aforementioned NPL reference thoroughly discusses the technical effect(s) yielded via providing a slot structure close to the front edge of an impeller blade so as to accordingly change the low-pressure region of the suction inlet of the impeller flow passage(s), to thereby improve the fluid velocity distribution in the impeller].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747